Citation Nr: 0624574	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-26 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hip 
disorders, secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his granddaughter


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO decision which, in pertinent 
part, denied service connection for low back and bilateral 
hip pain, secondary to the veteran's service-connected right 
knee disorder.  The veteran timely appealed this decision.

In January 2005, the RO issued a rating decision which 
granted service connection at a 20 percent disability rating 
for lumbar spondylosis and degenerative disc disease, 
effective from January 2002.

In June 2006, the veteran and his daughter appeared and 
testified at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge, who was designated by the Chairman 
of the Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. §§ 7101, 7102(a) 
(West 2002).


FINDINGS OF FACT

1.  The veteran manifests pain and functional disability of 
the right hip due to his service-connected right knee 
disability.

2.  The veteran manifests pain and functional disability of 
the left hip due to his service-connected lumbar spine 
disability.


CONCLUSIONS OF LAW

1.  Right hip disability is proximately due to service-
connected right knee disability.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.310(a) (2005).

2.  Left hip disability is proximately due to service-
connected lumbar spine disability.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran served on active duty in Army from 
May 1943 to February 1946, including service in the Rhineland 
and Central Europe.

The veteran claims entitlement to service connection for 
bilateral hip pain, secondary to his service-connected right 
knee disability.  

During the course of his appeal, the veteran was granted 
service connection at a 20 percent disability rating for 
lumbar spondylosis and degenerative disc disease.  Medical 
evidence presented in support of the veteran's claim includes 
an opinion that he manifests disability of the left hip 
proximately due to his service-connected lumbar spine 
disability.  The Board may consider this theory of 
entitlement as part of the current claim on appeal.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997).

Service connection may be established on a secondary basis 
for disability which is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  The language of 38 C.F.R. § 3.310(a) has been 
construed as entailing "any additional impairment of earning 
capacity resulting from an already service connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The veteran has a well documented history of right knee 
disability manifested by painful motion, locking, crepitus, 
laxity, give-way, flexion contracture and varus deformity.  
See, e.g., clinic records of Milton A. Wallace, Jr., M.D., 
dated June 1987, August 1988, June 1989 and June 1991; VA 
clinic record dated May 1989; and VA examination report dated 
October 1991.  He began wearing a hinged elastic knee cage 
due to instability with stretched collateral ligaments in 
1991.  See Dr. Wallace clinic record dated April 1991.  VA 
examination in April 1995 demonstrated a significant limp on 
the right side, slight lateral laxity, mild varus deformity 
and mild swelling with enlargement of the knee.  X-ray 
examination demonstrated degenerative arthritic changes with 
loose bodies and probable joint effusion.  A diagnosis of 
severe traumatic arthritis of the right knee with chronic 
instability secondary to anterior cruciate ligament 
insufficiency was established at that time.

The veteran's right knee disability subsequently progressed 
with increased varus deformity resulting in a stiff-legged 
limp.  See Dr. Wallace statement dated October 1999 and VA 
examination report dated January 2000.  He has described his 
right knee pain as 9/10 in severity on a daily basis. See 
Transcript of personal hearing before the RO dated June 2000.  
Medical opinion has related his markedly abnormal gait as 
aggravating degenerative disc disease of the lumbar spine and 
left sacroiliac joint.  See Dr. Wallace statement dated 
November 2001.  Service connection has been established for 
lumbar spondylosis and degenerative disc disease as secondary 
to service connected right knee disability.  See RO rating 
decision dated January 2005.

The diagnosis and etiology of the veteran's bilateral hip 
symptoms have not been clearly established.  VA examinations 
have provided opinion that the veteran's alteration in gait 
pattern could be aggravating his bilateral hip condition, but 
have indicated the extent of additional disability could not 
be ascertained with any degree of medical certainty.  See VA 
examination report dated July 2002 with addendum and VA 
examination report dated October 2004.  His left hip pain has 
been attributed to his lumbar spine disability.  See Dr. 
Wallace statement dated November 2002.  His right hip pain 
has been attributed to his right knee disability.  See Dr. 
Wallace clinic note dated June 2003.  X-ray examinations of 
both hips have been interpreted as normal, and also as having 
no significant arthritis.  See VA examination reports dated 
July 2002 and October 2004 and clinic note from Robert J. 
Zarzour, M.D., dated June 2003.  

Physical findings of the right and left hip are significant 
for reduced range of motion with pain on extremes of motion.  
See VA examination report dated July 2002.  See generally 38 
C.F.R. § 4.71a, Plate II (2005).  The veteran has also 
provided credible testimony that his bilateral hip pain 
significantly interferes with his activities of daily living, 
especially upon prolonged use.  See 38 C.F.R. §§ 4.40 and 
4.45 (2005).  He requires the use of a walker that he 
attributes, in part, to his bilateral hip symptoms.  His lay 
report of symptoms are consistent with the medical findings 
of record.  

In Sanchez-Benitiz, the Court held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted. See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, 
however, the veteran's bilateral hip disorders are manifested 
by pain, as well as demonstratable functional limitation, 
i.e. a reduced range of motion with pain at the extremes.  In 
addition, X-ray examination of the hips, performed in June 
2003, revealed at least some arthritis.  Moreover, unlike the 
facts in Sanchez-Benitiz, the medical evidence in this case 
reveals that the veteran's bilateral hip condition has been 
aggravated by his service-connected disabilities.  The June 
2003 treatment report from R. Zarzour, M.D., noted the 
veteran's post-traumatic arthritis, right knee, secondary to 
his inservice injury, with subsequent "low back pain and 
right hip pain with arthritis," secondary to awkward gait.  

The Board finds that the evidence is in equipoise as to 
whether the veteran's service connected right knee and lumbar 
spine disability results in additional disability of both 
hips.  The Board exercises reasonable doubt in favor of the 
veteran, and the claim of entitlement to service connection 
for right and left hip disability as secondary to service 
connected disability is granted.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for right hip disability is granted.

Service connection for left hip disability is granted.



____________________________________________
WILLIAM M. YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


